Citation Nr: 0400401	
Decision Date: 01/07/04    Archive Date: 01/21/04	

DOCKET NO.  02-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Regional 
Office in Pittsburgh, Pennsylvania, which, in relevant part, 
denied the veteran's claim seeking entitlement to a 
disability rating in excess of 10 percent for anxiety 
reaction.  In July 2002, the veteran filed a notice of 
disagreement.  In an October 2000 decision, by a Decision 
Review Officer (DRO), dated in October 2002, the DRO granted 
an increase in the disability rating for the veteran's 
anxiety reaction from 10 percent to 30 percent disabling.  In 
October 2002, the RO furnished the veteran a statement of the 
case.  In November 2002, the veteran filed a substantive 
appeal (VA Form 9).

Inasmuch as the grant of a 30 percent rating for the 
veteran's anxiety reaction does not represent a total grant 
of the benefit sought on appeal, the claim for a disability 
rating in excess of 30 percent for anxiety reaction remains a 
viable issue for appellate review before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

During the pendency of this appeal the veteran has also 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder.  Since this issue has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's anxiety disorder in not manifested by reduced 
reliability and productivity because of symptoms such as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a month; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation in mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 
30 percent for anxiety reaction are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.130, Diagnostic 
Code 9400 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board observes that Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations essentially 
eliminate the requirements that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159(c)-(d) 
(2003).  

The VCAA and its regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2003).  

The record reflects that VA sent the veteran copies of the 
appealed rating decision, an October 2002 DRO decision, and 
an October 2002 Statement of the Case.  The information 
contained in these documents provided the veteran with notice 
of particular laws and regulations that set for the criteria 
for entitlement a disability rating in excess of 30 percent 
for anxiety reaction.  The discussions in these same 
documents have also informed the veteran of the information 
and evidence necessary to warrant entitlement to benefit 
sought and of the cumulative evidence that has already been 
provided to VA, or obtained by VA of his behalf.  
Furthermore, in a December 2001 letter, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to sent to VA in order to show that his service-
connected disability had increased in severity, as well as 
the types of evidence VA would assist in obtaining.  By this 
letter, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claim, and it indicated 
what portion of that evidence the veteran was responsible for 
sending to VA and which portion VA would attempt to obtain on 
behalf of the veteran.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The record also discloses that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for increase.  In this context, copies 
of the veteran's service medical records, VA outpatient 
treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to a disability rating in excess of 30 percent 
for anxiety reaction poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
(1993); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

Factual Background

The service medical records show that in July 1945, the 
veteran was admitted to a U. S. naval hospital with a 
diagnosis of psychoneurosis, anxiety.  It was noted that the 
veteran had arrived in Saipan after the mopping up operations 
were secure and even with little combat became tense, 
anxious, restless and nervous.  While hospitalized it was 
noted that he appeared fatigued, tense, fearful, and 
absolutely unfit for further duty.  His examiners felt that 
once he was separated from the service his anxiety would 
decrease and he would be fully able to assume civilian 
responsibilities.  It was the recommendation of a Board of 
Medical Survey that the veteran be considered unfit for 
retention in the United States Marine Corps and that he be 
discharged.

Entitlement to service connection for a psychoneurosis, 
anxiety, was granted in a September 1945 rating decision, and 
a 50 percent rating was assigned.  In a rating decision dated 
in December 1946, the disability rating for the veteran's 
psychoneurosis, anxiety, was reduced to 30 percent disabling, 
effective from November 1946, and; in by a separate decision 
dated in October 1954, the disability rating for the 
veteran's psychoneurosis (recharacterized as anxiety 
reaction) was subsequently reduced to 10 percent disabling, 
effective from July 1954.  In January 1955, the Board issued 
a decision that denied a rating in excess of 10 percent for 
the veteran's anxiety reaction.

In December 2001, the veteran filed a new claim for increase.  
By an October DRO decision, the disability rating for the 
veteran's anxiety reaction was increased to 30 percent 
disabling, effective from December 2001.

In connection with this claim, the RO received VA outpatient 
treatment records dated between January 2000 and 
December 2001, to include a July 2001 follow-up by the 
veteran's primary care physician.  These record indicate that 
during this time the veteran remained very active, including 
activities such as gardening and dancing.  The veteran's 
medical problems consisted of diabetes mellitus, coronary 
artery disease with stable angina, hypertension, benign 
prostatic hypertrophy (BPH) and hyperlipidemia.  In 
December 2001, a VA clinician noted that the veteran had 
problems with depression, for which the veteran declined a 
referral for therapy.  These also indicate that the veteran 
was prescribed Zoloft.

When examined by VA in February 2001, the examiner noted that 
the veteran has received sporadic treatment for anxiety since 
his last VA comprehensive examination in February 1984.  In a 
review of the veteran's records, the examiner noted that the 
veteran had been seen in 1998 for a psychological evaluation; 
that psychotherapy had been recommended to him at that time; 
but that there was no indication that the veteran followed up 
with this recommendation or sought treatment elsewhere.  The 
veteran related that he had been prescribed psychotropic 
medications at one point or another since 1984, and that the 
examiner observed that VA records indicated that the veteran 
recently had began a trial of Sertraline as a prescribed by 
his VA primary care provider.  It was also noted that the 
veteran had not had any psychiatric inpatient 
hospitalizations since his last VA compensation and pension 
examination in the 1980's.  The veteran reported having 
experienced generalized anxiety manifested by mild 
irritability, restlessness, disruptive sleep, worries about 
his physical health, and fatigue.  He stated that the 
addition of Sertraline has been somewhat effective in 
reducing his symptoms.  He also reported that keeping himself 
socially active helps divert his focus on his declining 
physical health and that he continues to volunteer once or 
twice per week at the VA and is actively involved in The 
American Legion.  The veteran said he has not reduced his 
social activities due to anxiety and mental health concerns 
but has decreased his participation somewhat due to declining 
physical strength and overall physical health.  The veteran 
reported experiencing dreams approximately once every two 
weeks about an incident in which a superior noncommissioned 
officer while serving in the South Pacific in 1944 reportedly 
raped him.  He stated that he only recently informed a few of 
his medical providers about this situation and has never 
sought treatment.  The veteran denied significant symptoms of 
depression, including depressed mood, hopelessness, 
helplessness, and loss of interest in activities.  It was 
noted that the veteran had no history of risk to self or 
others and that he denied current suicidal ideation, 
intention to harm himself or a plan to do so.  It was 
observed that the veteran had been retired since 1979 and 
continues to live with his wife of more than 50 years.  It 
was also reported that he continues to help with household 
chores and that he has four children and several grand and 
great grandchildren whom he enjoys.

On mental status examination in February 2001, the veteran 
was appropriately dressed in clean casual clothing and was 
neatly groomed.  He ambulated slowly and appeared to be in 
discomfort when standing up.  The veteran was alert and fully 
oriented throughout the session.  There was no abnormal 
psychomotor activity noted.  His remote memory was intact and 
he denied significant problems with recent memory.  The 
veteran described his mood as "not too good" secondary to 
chronic knee, foot and back pain.  His affect ranged from 
bright to tearful, when describing the alleged incident of 
attempted rape.  Overall, his affect was appropriate and 
stable, and he was generally pleasant throughout the 
evaluation.  The veteran's speech was spontaneous, fluid ,and 
without evidence of language disturbance.  His thoughts were 
logical, coherent, and goal directed, although often focused 
on his physical symptoms regardless of the question posed.  
There were no delusional thought processes.  The veteran 
denied current suicidal or homicidal thoughts or behavior.  
He related he has never attempted or planned to harm himself 
and he denied experiencing hallucinations and none were 
observed in the evaluation.  Judgment and insight were noted 
to appear intact.  The diagnosis was of a generalized anxiety 
disorder, mild.  The current Global Assessment of Functioning 
(GAF) score was assessed at 65.  The examiner commented that 
the veteran continues to experience mild symptoms of general 
anxiety as manifested by restlessness, irritability, 
disruptive sleep, fatigue, and worries about his physical 
health.  The examiner noted that these symptoms have not 
substantially affected his social or daily activities as he 
continues to volunteer at the VA and participates in American 
Legion activities.  It was noted that the veteran has 
reported been treated primarily through his medical providers 
with various medication and that he is currently prescribed 
an antidepressant, which he reported to be effective in 
decreasing his irritability.  It was also observed that the 
veteran is retired and not seeking employment.  

On a subsequent VA mental disorders examination in 
August 2002, the veteran reported that he received treatment 
for anxiety and depression at a service department hospital 
immediately following his discharge from service, and that he 
has since sought treatment at VA and with non-VA clinicians.  
He indicated that he had been prescribed several medications 
for his psychiatric problems, including Sinequan, Prozac, and 
most recently Zoloft and Celexa; and that he would always 
stops taking these medications after awhile, due to side 
effects.  The examiner noted that the veteran had worked from 
1945 to 1964, with an occupation in the heating and plumbing 
industry, and that he worked for Sears Roebuck as a salesman 
until he retired in 1980.  The veteran is currently married 
to his first wife and they have four adult children.  The 
veteran indicated that he had always had problems in his 
marriage and reported that he used to drink quite heavily but 
has since stopped due to a heart condition.  He further 
related that he feels like he has trouble communicating and 
feeling close to his wife.  He indicated that he likes to do 
yard work but has cut down on many of his usual activities 
indicating that he is not interested in them anymore.  The 
veteran said that he has some social contacts and is able to 
socialize although he admitted to avoiding crowds due to 
feeling uncomfortable around large groups of people.

On mental status examination in August 2002, the veteran 
appeared his stated age and was dressed well with adequate 
hygiene.  The veteran's affect was depressed; he appeared 
uncomfortable, and cried when discussing details about his 
traumatic experiences while in the service.  His mood was 
reported to be depressed and he reported some mild suicidal 
ideation but no plan.  He denied homicidal ideations, 
delusions and/or hallucinations.  His speech was slightly 
slurred when he became upset, but was noted to be normally 
fluent and coherent.  He appeared alert and oriented.  It was 
noted that the veteran described being sexually assaulted 
while in service and that he cried when recalling this 
incident.  The veteran further reported experiencing some 
combat while in Saipan including shooting a Japanese Marine.  
The veteran said as a result of the above incidents he had 
difficulty sleeping and wakes up in a cold sweat every night 
with frequent nightmares.  The veteran also reported avoiding 
war movies and TV shows and having difficulty trusting others 
and forming relationships with people.  The veteran further 
reported a great amount of anxiety, and persistent thoughts 
about the traumatic experiences he has had.  He also reported 
being quite irritable.  The veteran said that his symptoms 
have mainly affected his social functioning to a great extent 
particularly his relationship with his wife and family.  He 
said that he has had great difficulties in his marriage as a 
result of these symptoms.  The diagnosis was of generalized 
anxiety disorder, moderate.  The GAF score was assessed as 55 
(due to generalized anxiety disorder).  The examiner 
commented that the veteran's symptoms of generalized anxiety 
disorder appeared to be of a moderate severity and greater 
than that reported on his previous examination in 
February 2002.  The examiner specifically noted that the 
veteran reported moderate impairment in his social 
functioning, specifically, his marriage and family 
relationships, as a result of his symptoms.  The examiner 
lastly concluded that the veteran is employable but currently 
retired.  

VA outpatient treatment records dated between September 2001 
and August 2002 include a March 2002 report of the veteran's 
visit at his primary care physician.  On this occasion, the 
veteran was noted to have several complaints beginning with 
his medication Sertraline that he indicated has been causing 
difficulty in his sexual desire.  He said that the Sertraline 
had improved his mood significantly but that he still gets 
upset when he thinks about the sexual abuse he suffered in 
the military.  

Analysis

Disability evaluations are determined by the application of a 
Schedule of Ratings (rating schedule), 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in this schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injury incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Currently the veteran is evaluated at 30 percent disabling 
for his service-connected anxiety reaction under Diagnostic 
Code 9400 of the aforementioned rating schedule.  Under this 
code, the general rating formula provides as follows:  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactory, with routine behavior, self 
care, and conversation normal), due to 
such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as:  
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands, impairment of short- and long-
term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing and maintaining work and 
social relationships.  

70 percent:  Occupational and social 
impairment with deficiencies in most 
areas such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

38 C.F.R. § 4.130 (2003).  

The veteran was assessed a GAF score of 65 on his VA 
examination in February 2002, and was assessed a score of 55 
on his most recent VA examination in August 2002.  The GAF 
scale considers psychological, social and occupational 
function on a hypothetical continuance of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 
indicates that the examinee has moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional trauma, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

In this regard, the record evidence indicates that the 
results of the two VA psychiatric examinations in 2002 
clearly demonstrate that the veteran's current 
symptomatology, at best, more nearly approximates the 
criteria for a 30 percent rating.  The February 2000 VA 
examination shows that the veteran, currently retired, 
experiences only mild symptoms that do not substantially 
affect his activities and social interactions.  The veteran 
was assigned a GAF score of 65.  The August 2002 VA 
examination reported that the veteran suffered from moderate 
symptoms manifested by nightmares, sleep disturbances, 
anxiety and irritability.  His symptoms were reported at this 
time to affect his social interactions particularly with his 
wife and children.  Notwithstanding this, the veteran was 
also noted on this examination to be able to socialize and 
maintain social contacts with no indication that the 
volunteer work with VA and his active involvement in The 
American Legion, reported on his VA examination in 
February 2002, had in any way been reduced.  The veteran was 
assigned a GAF score of 55 on his August 2002 examination 
with the acknowledgement that his anxiety disorder was 
greater than that reported in February 2002 and was currently 
of moderate severity.  

It is apparent that the veteran continues to be socially 
active and involved with household chores to include yard 
work.  While he has reported difficulty in his marriage, 
which he attributes to his service-connected psychiatric 
disability, he has been nevertheless continuously married to 
his spouse for over 50 years.  In addition, he has not 
received any ongoing significant outpatient care for his 
service-connected disorder for many years.  Furthermore, the 
evidence in this case does not indicate in any way that the 
veteran's anxiety reaction is manifested by occupational and 
social impairment with reduced reliability or productivity 
due to such symptoms as circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short-and long term-memory, abstract thinking, and/or 
disturbances of mood.

To the extent the veteran has difficulty in his social 
relationships as well as problems with irritability and 
anxiety, such difficulties are not shown to require the 
necessity of inpatient psychiatric treatment, a regime of 
psychotherapy, or to have resulted in occupational and social 
impairment beyond that contemplated by the 30 percent 
disability evaluation currently in effect.  Accordingly, an 
increased rating is not warranted.

In reaching this decision, the Board has considered the 
benefit of the doubt doctrine but does not find that the 
evidence is evenly balanced such as to warrant its 
application.




ORDER

Entitlement to a disability in excess of 30 percent for 
anxiety reaction is denied.  



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 

